 


109 HRES 476 IH: Recognizing the 50th anniversary of the Brooklyn Dodgers victory over the New York Yankees in the World Series.
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 476 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. King of New York (for himself and Mr. Towns) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing the 50th anniversary of the Brooklyn Dodgers victory over the New York Yankees in the World Series. 
 
Whereas on October 4, 1955, the Brooklyn Dodgers defeated the New York Yankees in Game 7 of the World Series at Yankee Stadium in Bronx, New York, to become World Champions; 
Whereas the victory was the first World Series Championship in the history of the Dodgers franchise; 
Whereas the Brooklyn Dodgers baseball franchise was a pioneer in the integration of Major League Baseball; 
Whereas the Dodgers were led by such legends as Jackie Robinson, Gil Hodges, Pee Wee Reese, Roy Campanella, Duke Snider, Don Newcombe, and Carl Furillo; 
Whereas Duke Snider became the first Major League baseball player to hit four home runs in two World Series; 
Whereas Hall of Fame Manager Walter Alston provided the outstanding leadership and strategy needed to lead the Dodgers to 98 wins during the 1955 regular season; and 
Whereas by pitching his team to victory in Games 3 and 7, Johnny Podres was named Most Valuable Player of the 1955 World Series: Now, therefore, be it  
 
That the House of Representatives recognizes the achievements of the remarkable Major League Baseball World Championship season of the 1955 Brooklyn Dodgers. 
 
